Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-146960, 333-166120, and 333-155631 on Form S-3 of our report dated August 30, 2010, relating to the consolidated financial statements of National Rural Utilities Cooperative Finance Corporation and subsidiaries, appearing in this Annual Report on Form 10-K of National Rural Utilities Cooperative Finance Corporation and subsidiaries for the year ended May 31, 2010. /s/ DELOITTE & TOUCHE LLP McLean, Virginia August 30, 2010
